EXHIBIT En Pointe Technologies Sales, Inc. AGREEMENT FOR INVENTORY FINANCING TABLE OF CONTENTS Section 1. DEFINITIONS; ATTACHMENTS1 1.1Special Definitions 1 1.2Other Defined Terms1 1.3Attachments 7 Section 2. CREDIT LINE; FINANCE CHARGES; OTHER CHARGES7 2.1Credit Line. 7 2.2Product Advances. . 7 2.3Finance and Other Charges 8 2.4Customer Account Statements 9 2.5Shortfall 9 2.6Application of Payments 9 2.7Prepayment and Reborrowing By Customer 9 Section 3. CREDIT LINE ADDITIONAL PROVISIONS9 3.1Ineligible Accounts 9 3.2Reimbursement for Charges. 10 3.3Lockbox and Special Account. 10 3.4Collections. . 10 3.5Customer’s Application of Remittances on Accounts and Credits 11 3.6Authorization to File; Power of Attorney11 Section 4. SECURITY – COLLATERAL12 4.1Grant12 4.2Further Assurances. . 13 Section 5. CONDITIONS PRECEDENT13 5.1Conditions Precedent to the Effectiveness of this Agreement 13 5.2Conditions Precedent to Each Product Advance. . 14 Section 6. REPRESENTATIONS AND WARRANTIES15 6.1Organization and Qualifications. . 15 6.2Rights in Collateral; Priority of Liens. 15 6.3No Conflicts. . 15 6.4Enforceability. 15 6.5Locations of
